J-A24009-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CARLOS J. F. FIGUEROA-FAGOT

                            Appellant                 No. 1270 EDA 2014


              Appeal from the Judgment of Sentence April 4, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0009312-2012


BEFORE: PANELLA, J., WECHT, J. and STRASSBURGER, J.

DISSENTING STATEMENT BY PANELLA, J.              FILED DECEMBER 14, 2015

        I dissent. I would affirm the three convictions. The trial court opinion

ably addresses the issues raised on appeal. Accordingly, I would affirm the

judgment of sentence based on Judge Dubow’s well-written opinion. See

Trial Court Opinion, 10/31/14, at 1-9, 12-14.




____________________________________________



    Retired Senior Judge assigned to the Superior Court.